Case 3:12-cr-04690-JM Document 93 Filed 04/16/21 PagelD.225 Page 1 of 2

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations Fi |

UNITED STATES DISTRICT COWRT :
| APR 16 2024

SOUTHERN DISTRICT OF CALIFORNIL
COURT |
sr Sen
io ,

UNITED STATES OF AMERICA _ JUDGMENT IN A
Case Number: 3:12-CR-04690-JM _

 

 

 

 

e

 

 

 

   

{For Revocation of Prob
{For Offenses Committed On or

 

V.
GERARDO CHAVEZ-GARCIA (2)

 

L. Marcel Stewart
Defendant’s Attomey

REGISTRATION NO. 36823-298

o- ;

THE DEFENDANT:

-<| admitted guilt to violation of allegation(s) No. 2.

 

(was found guilty in violation of allegation(s) No. a after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Namber Nature of Violation
2 Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 02 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

April 15, 2021
Date of Imposition of Sentence

 
 

 

 

ffREY T. MILLER
UNITED STATES DISTRICT JUDGE

 
 

Case 3:12-cr-04690-JM Document 93 Filed 04/16/21 PagelD.226 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: —= GERARDO CHAVEZ-GARCIA (2) Judgment - Page 2 of 2
CASE NUMBER: 3:12-CR-04690-JM

_ IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served. .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at AM. on

 

 

O as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons;

LO) onor before
O as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on. to

- at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:12-CR-04690-JM

 
